A reservation of a case for advice, which does not bring up any question as to the jurisdiction of the court or the sufficiency of the declaration or of the pleadings founded upon it, or affecting the merits of the case, will not be entertained by this court.Replevin, reserved by the District Court of Litchfield County for advice, upon a demurrer to a plea in abatement on the ground of insufficient service upon the defendant.The judges declined to consider the case, on the' ground that the reservation presented for their advice no question affecting the merits of the case, or relating to the jurisdiction of the court, or the sufficiency of the declaration or the pleadings founded upon it.